Title: John Adams to John Quincy Adams, 26 May 1786
From: Adams, John
To: Adams, John Quincy


     
      My dear son
      London May 26. 1786
     
     Give me leave to congratulate you on your Admission into the Seat of the Muses, our dear Alma Mater, where I hope you will find a Pleasure and Improvements equal to your Expectations. You are now among Magistrates and Ministers, Legislators and Heroes, Ambassadors and Generals, I mean among Persons who will live to Act in all these Characters. If you pursue your Studies and preserve your Health you will have as good a Chance as most of them, and I hope you will take Care to do nothing now which you will in any future Period have reason to recollect with shame or Pain.
     I dont expect you to Spend much of your time in Writing to me: Yet a short Letter, now and then will be indispensable, to let me know how you do, what you want and how you like. If your Brother Thomas is fitted, I hope he will enter, this Summer: because, he will have an Advantage in being one Year with you. My love to Charles. I hope he loves his Book. I have great dependence on you to advise your younger Brothers, and assist them in their Studies. You talk french I hope, with Charles, and give him a taste for french Poetry: not however to the neglect of Greek and Roman, nor yet of English. Your Letters to your Sister have been very entertaining to Us, and I hope you will continue them, as much as you can without neglecting Things of more Consequence. My Respects to the President, Professors and Tutors, if any of them should enquire after me. You are breathing now in the Atmosphere of Science and Litterature, the floating Particles of which will mix with your whole Mass of Blood and Juices. Every Visit you make to the Chamber or study of a schollar, you learn something.
     Inform yourself of the Books possessed by private Schollars and of the Studies they pursue. This you will find a valuable source of Knowledge. But I must Subscribe myself, your affectionate Father
     
      John Adams
     
    